Citation Nr: 0814003	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-40 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder, to include as secondary to service-connected 
rheumatic fever.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1955.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  An August 1999 Board decision denied the veteran's claim 
of entitlement to service connection for a heart disorder.

2.  Evidence associated with the claims file since the August 
1999 Board decision is not material and does not raise a 
reasonable possibility of substantiating the issue of 
entitlement to service connection for a heart disorder, to 
include as secondary to service-connected rheumatic fever.

3.  Service connection is currently in effect for an anxiety 
disorder, rated as 50 percent disabling, and rheumatic fever, 
rated as 0 percent disabling.  The veteran's combined 
disability rating is 50 percent.

4.  The veteran is not precluded from securing or following 
substantially gainful employment as a result of his 
service-connected disabilities alone.


CONCLUSIONS OF LAW

1.  The evidence received since the August 1999 Board 
decision is not new and material, and therefore, the claim of 
entitlement to service connection for a heart disorder, to 
include as secondary to service-connected rheumatic fever, is 
not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2007).

2.  A total disability rating for compensation purposes based 
on individual unemployability (TDIU) is not warranted.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in November 2003 satisfied the 
duty to notify provisions.  Additional letters were also 
provided to the veteran in December 2005 and March 2006, 
after which the claims were readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  VA examinations were provided to the veteran 
in connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.



Heart Disorder

An unappealed Board decision in August 1999 denied the 
veteran's claim of entitlement to service connection for a 
heart disorder on the basis that there was no medical 
evidence of record that the veteran experienced a heart 
disorder during military service or within 1 year after 
separation from military service.  The August 1999 decision 
also stated that there was no competent evidence of record 
that related the veteran's heart disorder to military service 
or to a service-connected disability, to include rheumatic 
fever.  The relevant evidence of record at the time of the 
August 1999 Board decision consisted of the veteran's service 
medical records, service personnel records, numerous private 
medical records dated from 1968 to December 1998, numerous 
statements from the veteran and other lay persons, VA medical 
examination reports dated in April 1962, September 1995, and 
August 1996, and a transcript of a March 1999 hearing before 
the Board.
 
The veteran did not file a notice of disagreement after the 
August 1999 Board decision.  Therefore, the August 1999 Board 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1103 (2007).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Although the RO has repeatedly adjudicated this claim 
directly, the veteran's claim has never been formally 
reopened.  Even if the claim had been reopened, any finding 
that the veteran submitted new and material evidence is not 
binding on the 


Board.  The Board must first decide whether evidence has been 
received that is both new and material to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful 
when new and material evidence has not been submitted).  
Consequently, the Board will adjudicate the question of 
whether new and material evidence has been received, 
furnishing a complete explanation as to its reasons and bases 
for such a decision.

In July 2003, a claim to reopen the issue of entitlement to 
service connection for a heart disorder, to include as 
secondary to service-connected rheumatic fever, was received.  
Evidence of record received since the August 1999 Board 
decision includes numerous private medical records dated from 
1968 to July 2007, VA medical examination reports dated in 
May 2001 and November 2003, and statements from the veteran 
dated in June 2004 and May 2006.  Little of the evidence of 
record dated prior to January 1999 is new, as it was already 
associated with the record at the time of the August 1999 
Board decision; this notably includes a great deal of private 
medical records that were re-submitted multiple times.  While 
some of the evidence dated prior to January 1999 is new, it 
is redundant of information that was of record at the time of 
the August 1999 Board decision.  All of the evidence of 
record dated in January 1999 or later is "new" in that it 
was not of record at the time of the August 1999 Board 
decision.

However, none of the new evidence submitted since the August 
1999 Board decision is material, as it does not have a 
reasonable possibility of substantiating the veteran's claim.  
As noted in the August 1999 Board decision, the evidence of 
record must show one of two different things in order for 
service connection to be awarded.  First, evidence that the 
veteran's heart disorder began in-service or was manifested 
to a compensable degree within one year after separation from 
active service.  Second, that the veteran's currently 
diagnosed heart disorder is related to military service or to 
a service-connected disability.  In this case, none of the 
new evidence shows that the veteran's currently diagnosed 
heart disorder began during 


military service or within one year of separation from active 
service.  As such, in order for it to have a reasonable 
possibility of substantiating the veteran's claim, the new 
evidence must show that his currently diagnosed heart 
disorder is related to military service or to a 
service-connected disability.  There is no new medical 
evidence that discusses a direct link between the currently 
diagnosed heart disorder and military service.

A June 2007 letter from a private physician stated that the 
veteran's heart disorder "is related to the rheumatic fever 
he contracted while in the Armed Forces."  While this is 
evidence of a nexus between the veteran's currently diagnosed 
heart disorder and a service-connected disability, it does 
not provide a reasonable possibility of substantiating the 
veteran's claim as it provides no basis whatsoever for its 
conclusion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(holding that factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  However, 
the September 1995, August 1996, and November 2003 VA heart 
examination reports, provide medical opinions that the 
veteran's heart disorder was not related his 
service-connected rheumatic fever.  All of these examination 
reports based their conclusions on the lack of specific 
physical findings that would substantiate such an etiological 
finding.  

The only other 'new' medical evidence that comments on any 
nexus that may exist between the veteran's heart disorder and 
his service-connected rheumatic fever are private medical 
reports dated between January 1999 and April 1999, which 
stated that the veteran had "Rheumatic Fever [with] heart by 
[history]."  Nevertheless, the reports specifically state 
that this diagnosis is based on the veteran's reported 
history.  Accordingly, they are not competent to show that 
the veteran's heart disorder is related to his 
service-connected rheumatic fever and therefore, they are not 
material for purposes of reopening in that there is no 
reasonable possibility that it would change the outcome.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  This finding is 
substantiated by 


the reports themselves which make no other reference to the a 
nexus between the veteran's heart disorder and his 
service-connected rheumatic fevers, including specific 
diagnoses of heart disorders that do not mention etiology of 
any kind.  Id.  Accordingly, none of the 'new' evidence 
provides a competent medical opinion, substantiated by the 
evidence of record and supported by a detailed basis, that 
the veteran's heart disorder is related to military service 
or to a service-connected disability.  As such, the 'new' 
evidence does not have a reasonable possibility of 
substantiating the veteran's claim.

Since the additional evidence received since the August 1999 
Board decision is not material and does not raise a 
reasonable possibility of substantiating the veteran's claim, 
it does not constitute new and material evidence sufficient 
to reopen the veteran's claim of entitlement to service 
connection for a heart disorder, to include as secondary to 
service-connected rheumatic fever.  As new and material 
evidence to reopen the finally disallowed claim has not been 
submitted, the benefit of the doubt doctrine is not for 
application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one 
service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  
Individual unemployability must be determined without 


regard to any nonservice-connected disabilities or the 
veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  

If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), an extraschedular 
rating is considered where the veteran is unable to secure or 
follow a substantially gainful occupation by reason of 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Service connection is currently in effect for an anxiety 
disorder, rated as 50 percent disabling, and rheumatic fever, 
rated as 0 percent disabling.  The veteran's combined 
disability rating is 50 percent.  Therefore, the percentage 
criteria of 38 C.F.R. § 4.16(a) are not met.  Moreover, the 
Board finds no basis for an extraschedular rating of TDIU.

The medical evidence of record shows that the veteran is 
unemployable.  At least 16 letters from private physicians 
dated between December 2004 and July 2007 stated that the 
veteran was totally disabled.  However, the medical evidence 
of record shows that the veteran is not unemployable due to 
his service-connected disabilities alone, without regard to 
any nonservice-connected disabilities.  The December 2004 to 
July 2007 letters from private physicians stated that the 
veteran was disabled due to his disabilities as a whole.  
These disabilities included coronary heart disease, 
post-coronary artery bypass graft status and left 
femoral/popliteal bypass graft status, hypertension, 
dyslipidemia, type II diabetes mellitus, anxiety, depression, 
peripheral vascular disease, and pituitary macroadenoma.  Of 
these, anxiety is the only disability for which 
service-connection has been granted.  Furthermore, a June 
2004 letter from a private physician specifically stated that 
the veteran was "unable to work full time, secondary to the 
extent of his vascular disease."  As such, the medical 
evidence of record does not show that the veteran is 
precluded from securing or following substantially gainful 
employment as a result of his service-connected disabilities 
alone, without regard to any nonservice-connected 
disabilities.

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  The veteran does 
not meet the percentage criteria under 38 C.F.R. § 4.16(a) 
and the evidence does not otherwise demonstrate an inability 
to secure or follow a substantially gainful occupation due to 
his service-connected anxiety disorder and rheumatic fever.  
Accordingly, TDIU is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a heart disorder, to include as secondary to 
service-connected rheumatic fever, is denied.

A total disability rating for compensation purposes based on 
individual unemployability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


